DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of amendments/arguments filed on 12/24/2021.
Claims 21-30 and 32-41 are presented for examination.
This application is a CON of 16/740,646 filed on 01/13/2020 now PAT 10,845,848 which is a CON of 16/408,317 filed on 05/09/2019 now PAT 10,579,105 which is a CON of 15/870,672 filed on 01/12/2018 now PAT 10,303,218 which claims benefit of 62/453,0140 filed on 2/01/2017.

Allowable Subject Matter
Claims 21-30 and 32-41 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to specifically teach a continuous glass layer, an interior surface of the continuous glass layer defining an array of relief features  within a foldable region of the continuous glass layer; and a respective filler disposed in each respective relief feature of the array of relief features and optically index matched to the continuous glass layer, wherein: the cover is configured to move between a folded configuration and an unfolded configuration by folding and unfolding the foldable region of the continuous glass layer; the folded configuration defines a fold in the continuous glass layer; and each respective filler is disposed along an inside surface of the fold. These limitations in conjunction with other limitations in the claimed invention were not shown by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (KR 20170109034 A) teaches display apparatus and method of manufacturing the same.
Lee (KR 20170080446) teaches cover window and display device including the same.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWYN LABAZE/Primary Examiner, Art Unit 2887